DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 20 December 2021 has been entered.  
An additional 35 USC § 112(b) rejection was found for claim 10.
Applicant’s arguments (see remarks, pages 8-9 in the arguments dated 20 December 2021) were fully considered and were persuasive, especially with respect to Eskil (US-2686439-A) and the added limitations in the amended portion of the claims.  However, after conducting an updated search, an additional reference was found that taught the amended claim limitations.  Therefore, the grounds for rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 20 December 2021, the status of the claims is as follows: Claims 1, 3, 5-8, 13, 19, 21, 27, and 30 have been amended.  
Claims 1, 3-8, 10-13, 17-19, 21, 27, 30, and 33 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 10 recites the limitation "the body of the strip material.”  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, claim 10 will be interpreted as “a body of the strip material.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-4, 6, 8, 10-12, 17-21, 27, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi et al. (JP-2003145344-A, referencing foreign version for drawings and provided English translation for written disclosure), hereinafter Horiguchi, in view of Ponemayr (WO-2009018935-A1, referencing foreign version for drawings and provided English translation for written disclosure), hereinafter Ponemayr, Pott et al. (DE-102006031590, referencing foreign version for drawings provided English translation for written disclosure; while there is an English translation provided in the Office action dated 3/19/2021, the English translation provided in the present Office action is more accurate), hereinafter Pott, and Lee (WO-9838346-A1), hereinafter Lee.
Regarding claim 1, Horiguchi teaches a method (“band saw cutting edge manufacturing method,” title) of producing toothed blades (“band saw blade,” abstract) from a strip material (“body material and a tooth material,” abstract; based on page 1, lines 6-7 of the Specification, the examiner is interpreting a “bi-metallic” material as an example of a “strip material;” Horiguchi teaches that the body material and the tooth materials are metallic-“mainly a metal work material,” page 1, line 31- and that they each have a different hardness- “a tooth material having a hardness higher than that of the body material,” abstract; materials are welded together during the “joining process,” page 4, line 36), the method comprising: laser cutting the hardened strip material (“Gear Cutting Step…a laser beam oscillated by a laser oscillator,” page 5, line 3; “the body material is preliminarily tempered,” page 7, line 37; “a tooth material having a hardness higher than that of the body material,” abstract; examiner is interpreting this teaching such that the tooth material and the body material, which make up the examiner-construed strip material, can be considered to be “hardened”) to form a plurality of teeth in an edge of the hardened strip material (“the saw blade base 11 is subjected to tooth cutting processing by fusing to form a tooth group,” page 5, line 6), wherein such laser cutting of a plurality of teeth produces a heat-affected portion of the edge (referring to fig. 3, “the thickness of the thermosetting layer (see FIG. 3) generated by fusing due to the irradiation of the laser beam is 0.7 mm or less at least in the scooping portions 3b of the many teeth 3,” page 5, lines 17-18; examiner is construing the thermoset layer shown in fig. 3 as the claimed “heat-affected portion”); and to remove at least part of a heat-affected portion of the edge resulting from the laser cutting (see fig. 3 below where “the tip portions 3a of the multiple teeth 3 are each subjected to a polishing process,” page 5, lines 21-22; material 3a is part of the “thermosetting layer,” page 6, lines 18-19; the thermosetting layer is caused by “irradiation of the heat cutting beam,” page 2, line 23, which is comparable to the heat-affected portion claimed by the Applicant).  
Figs. 1a, 2-3, Horiguchi

    PNG
    media_image1.png
    503
    1300
    media_image1.png
    Greyscale

Horiguchi does not explicitly disclose providing a formed strip material; heat treating the formed strip material so as to harden the formed strip material and form a hardened strip material wherein the hardened strip material has a greater hardness as compared to the formed strip material (although Horiguchi teaches preliminarily tempering the body material to suppress cracks such that it is possible to prevent the hardness of the tooth from decreasing, page 7, lines 37-43 , Horiguchi does not explicitly disclose preliminarily heating the tooth material nor does Horiguchi teach heating the material to increase hardness); mechanically machining the hardened strip material (however Horiguchi does disclose a “polishing treatment” that consists of a “blasting process or annealing process,” page 6, line 4; thus, Horiguchi fails to explicitly disclose that the polishing step is accomplished by a machining process).
However, in the same field of endeavor of saw blade manufacturing, Ponemayr teaches mechanically machining (“the cutting or cutting machine further comprises at least one grinding or milling tool 100,” page 7, line 10) the hardened strip material (see fig. 1 below; after the cutting by laser, the grinding or milling tool 100 provides a desired contour to the strip material “immediately after” the laser cutting, page 7, lines 10-12).  The advantage of combining the teachings of Ponemayr with that of Horiguchi is that doing so would providing a band saw manufacturing method where the cutting by the laser and the machining by the grinding tool could happen simultaneously, thus shortening the processing time (Ponemayr, page 8, lines 19-21).

    PNG
    media_image2.png
    525
    867
    media_image2.png
    Greyscale

Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the polishing treatment taught by Horiguchi by using instead the mechanically machining treatment taught by Ponemayr for the purpose of simultaneously cutting and polishing, which would shorten the processing time for manufacturing (Ponemayr, page 8, lines 19-21).
Horiguichi in view of Ponemayr does not explicitly disclose providing a formed strip material; heat treating the formed strip material so as to harden the formed strip material and form a hardened strip material wherein the hardened strip material has a greater hardness as compared to the formed strip material.
		However, in the same field of endeavor of manufacturing cutting tools using lasers, Pott teaches providing a formed strip material (“Production of a compass saw or strip saw blade comprises forming a blank made from a hardened strip material and cutting out the blank using a laser beam,” title); heat treating the formed strip material (“pre-hardened and straightened blank,” para 0005, page 2, line 7; the German word used is “vorgehärteter,” which can also mean pre-cured, last sentence of para 0005 in the foreign version).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the method for manufacturing a cutting tool taught by Horiguchi/ Ponemayr, to include providing a pre-cured strip material, in view of the teachings of Pott, because by pre-hardening the strip material, follow-on hardening steps required after the blank has been formed are not necessary, to include blanks made of a bimetal material, for the advantage of increasing efficiency in the generic method of manufacturing blades (Pott, para 0003; para 0005, lines 49-58, page 2).
Horiguichi in view of Ponemayr and Pott does not explicitly disclose heat treating the formed strip material so as to harden the formed strip material and form a hardened strip material wherein the hardened strip material has a greater hardness as compared to the formed strip material (although Horiguichi teaches preheating the body material, Horiguichi does not explicitly disclose preheating the tooth material; although Pott teaches pre-curing the strip material where the strip material is “hardened,” Pott does not explicitly disclose where after being hardened, the strip material has a hardness greater than prior to the curing of the strip material).
However, in the same field of endeavor of manufacturing cutting tools, Lee teaches heat treating the formed strip material (“Method and Installation for Tempering Metallic Strips,” title) so as to harden the formed strip material and form a hardened strip material (page 4, lines 8-26 describes multiple “heating zones” through which the strip material is passed in order to cause “hardening”) wherein the hardened strip material has a greater hardness as compared to the formed strip material (“the present invention provides a method of heat treating elongate strip metal, so as to increase its hardness,” page 6, lines 10-12).
Lee, fig. 1

    PNG
    media_image3.png
    601
    1406
    media_image3.png
    Greyscale

 Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the method for manufacturing a cutting tool taught by Horiguchi/ Ponemayr/ Pott, to include heating a metallic strip in order to harden the strip, in view of the teachings of Lee, because it is known in the art that heating a material causes it to harden (Lee teaches that a conventional method is known for hardening materials on page 1, lines 6-14 and Lee teaches another method of using “shorter cycles” to harden strip materials using heating on page 2, lines 5-14).
	Regarding claim 3, Horiguchi teaches wherein the laser cutting is controlled to restrict the extent of the heat-affected portion (“the band saw blade base can be locally melt-cut while suppressing the expansion of the width of the thermosetting layer due to the irradiation of the heat cutting beam,” page 2, lines 22-23).
	Regarding claim 4, Horiguchi teaches wherein the laser cutting is controlled by setting one or more parameters of a laser beam used to cut the hardened strip material (“controlling the irradiation position of the heat cutting beam,” page 2, lines 19-20), and preferably wherein the one or more parameters comprises the laser beam power (“heat energy density of the converged heat cutting beam is high to perform tooth cutting by fusing” page 2, line 22) or the laser beam focus.
	Regarding claim 6, Horiguchi teaches wherein the laser cutting (“Gear Cutting Step,” page 5, line 3) comprises near-net shaping of the strip material (based on the Specification, the examiner interpreted “near-net” to mean “close (but not completely) to the final desired shape,” page 9, lines 32-33; referencing fig 3 shown on the previous page, Horiguchi teaches that it is near-net in that after the gear cutting or fusing step, which is done with laser, and the product is unfinished and that during “the polishing step, the tip portions 3a of the multiple teeth 3 are each subjected to a polishing process,” the material 3a is removed and the product is finished, page 7, lines 1-2).
	Regarding claim 8, Horiguchi teaches wherein: (a) the formed strip material comprises a bi-metal material (“mainly a metal work material,” page 1, line 31), the bi-metal comprising first metal (“tooth material 9 is for example, high-speed steel,” page 5, line 1) or metal alloy, and a second metal (“body material 7 is, for example, spring steel,” page 4, line 38) or metal alloy, and wherein the first metal or alloy is harder that the second metal or alloy (“a tooth material having a hardness higher than that of the body material,” abstract), and wherein the plurality of teeth (“the tooth cutting process is performed by fusing,” page 3, line 18) is formed in the first metal or alloy (referring to fig. 1b, “the tooth material 9 is, for example, high-speed steel, and constitutes the tooth tips 3a of the large number of teeth 3 in the tooth group,” page 5, line 1); or (b) the formed strip material comprises a single metal or alloy, and wherein the laser cut edge of the strip is formed in the single metal or alloy.
Figs. 1b, Horiguchi

    PNG
    media_image4.png
    538
    704
    media_image4.png
    Greyscale


	Regarding claim 10, Horiguchi teaches further comprising setting at least one tooth of the plurality of teeth, wherein setting the tooth comprises angling the tooth relative to a body of the strip material (see fig. 5 below; described page 6, lines 28-34, where “tooth profile patterns having different tooth pitches and different tooth shapes,” line 34 and is relative to the bottom 5 of the material).
Fig. 5, Horiguchi

    PNG
    media_image5.png
    496
    911
    media_image5.png
    Greyscale

	Regarding claim 11, Horiguchi teaches wherein the plurality of teeth are set to a varying angle along the length of the strip material (“fig. 5 has different tooth shapes (tip angles θ),” page 5, line 32).
	Regarding claim 12, Horiguchi teaches wherein the at least one tooth is set after the mechanical machining step (Horiguchi teaches a “post-process step” after the “polishing step,” described as a “blasting process,” page 7, lines 1-3; Horiguchi describes the impact of blowing, whereby “the tooth tips 3a of the large number or teeth can be sharpened,” page 6, lines 20-21, and that “the side surface of the tooth can be made substantially right angle,” page 6, lines 19-20, such that the “band saw blade base 11 can be locally blown,” page 6, line 18).  Horiguchi does not explicitly teach the mechanical machining step.
In the same field of endeavor of saw blade manufacturing, Ponemayr teaches mechanically machining (“the cutting or cutting machine further comprises at least one grinding or milling tool 100,” page 7, line 10).  The advantage of combining the teachings of Ponemayr with that of Horiguchi is that doing so would providing a band saw manufacturing method where the cutting by the laser and the machining by the grinding tool could happen simultaneously, thus shortening the processing time (Ponemayr, page 8, lines 19-21).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the polishing treatment taught by Horiguchi by using instead the mechanically machining treatment taught by Ponemayr for the purpose of simultaneously cutting and polishing, which would shorten the processing time for manufacturing.
Regarding claim 17, Horiguchi teaches the invention as described above but does not explicitly disclose further comprising dividing the strip material into multiple toothed blade lengths following the mechanical machining step.
In the same field of endeavor of saw blade manufacturing, Ponemayr teaches dividing the strip material into multiple toothed blade lengths (“two subbands can be compensated and two saw bands or saw blades can be machined simultaneously with just one tool,” page 6, lines 19-20) following the mechanical machining step (fig. 9 shows the process for separating the subbands after process by the mechanical machining tool 100 by rollers 120 with an offset “a”).  The advantage of combining the teachings of Ponemayr with that of Horiguchi is that doing so would spread the bands apart from each other, allowing each band to be thermally relaxed in order to reduce the risk of cracking (Ponemayr, page 9, lines 1-4).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the post polishing treatment taught by Horiguchi by dividing the strip material into two bands, as taught by Ponemayr, for the purpose of thermally relaxing the bands in order to reduce the risk of cracking.
Fig. 9, Ponemayr

    PNG
    media_image6.png
    625
    444
    media_image6.png
    Greyscale

	Regarding claim 18, Horiguchi teaches the invention as described above but does not explicitly disclose wherein the strip material comprises a length from which multiple toothed blades can be produced.
In the same field of endeavor of saw blade manufacturing, Ponemayr teaches wherein the strip material comprises a length from which multiple toothed blades can be produced (“two subbands can be compensated and two saw bands or saw blades can be machined simultaneously with just one tool,” page 6, lines 19-20).  The advantage of combining the teachings of Ponemayr with that of Horiguchi is that doing so would produce hardly any waste material due to the complimentary positions of the two bands or blades (Ponemayr, page 4, line 12 and see fig. 2 below).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the manufacturing method taught by Horiguchi by dividing the strip material into two complimentary two bands cut to form two saw blades, as taught by Ponemayr, for the purpose of reducing waste.
Fig. 2, Ponemayr

    PNG
    media_image7.png
    531
    804
    media_image7.png
    Greyscale

Regarding claim 19, Horiguchi teaches a toothed blade production line (Horiguchi teaches a “production method,” page 8, line 29) arranged to produce toothed blades (“band saw blades,” abstract) from a strip material (“body material and a tooth material,” abstract; based on page 1, lines 6-7 of the Specification, the examiner is interpreting a “bi-metallic” material as an example of a “strip material;” Horiguchi teaches that the body material and the tooth materials are metallic-“mainly a metal work material,” page 1, line 31- and that they each have a different hardness- “a tooth material having a hardness higher than that of the body material,” abstract; materials are welded together during the “joining process,” page 4, line 36), the production line comprising: a laser cutting apparatus (“laser oscillator,” page 5, lines 9-14) arranged to laser cut a plurality of teeth into an edge of the hardened strip material (“Gear Cutting Step…a laser beam oscillated by a laser oscillator,” page 5, line 3; “the body material is preliminarily tempered,” page 7, line 37; “a tooth material having a hardness higher than that of the body material,” abstract; examiner is interpreting this teaching such that the tooth material and the body material, which make up the examiner-construed strip material, can be considered to be “hardened), wherein such laser cutting of a plurality of teeth produces a heat-affected portion of the edge (referring to fig. 3, “the thickness of the thermosetting layer (see FIG. 3) generated by fusing due to the irradiation of the laser beam is 0.7 mm or less at least in the scooping portions 3b of the many teeth 3,” page 5, lines 17-18; examiner is construing the thermoset layer shown in fig. 3 as the claimed “heat-affected portion”); an apparatus (“locally blown” process described for removing the portion 3a from fig. 3 as part of the polishing step, page 6, lines 18-24; “cooled by the injection of the inert gas,” page 6, line 22; “high-pressure inert gas is jetted from the nozzle of the laser processing head to the body material,” page 6, lines 35-36) arranged to remove at least part of the heat-affected portion (referring to fig. 3, “further, since the band saw blade base 11 can be locally blown, the width of the thermosetting layer can be reduced by suppressing the occurrence of rounded sag on the tooth tips 3a and the band saw blade 1, page 6, lines 18-19) of the edge resulting from the laser cutting (“thermosetting layer” is caused by “the heat energy density of the converged heat cutting beam,” page 2, lines 22-23).  
Horiguchi does not explicitly disclose a heat treatment apparatus arranged to harden a formed strip material by heat treating the formed strip material to thereby form a hardened strip material, wherein the hardened strip material has a greater hardness as compared to the formed strip material; a mechanical machining apparatus (although Horiguchi teaches preliminarily tempering the material to suppress cracks such that it is possible to prevent the hardness of the tooth from decreasing, page 7, lines 37-43, Horiguchi does not explicitly disclose preliminarily heating the material to increase the hardness).  
However, in the same field of endeavor of saw blade manufacturing, Ponemayr teaches a mechanical machining apparatus (“the cutting or cutting machine further comprises at least one grinding or milling tool 100,” page 7, line 10).  The advantage of combining the teachings of Ponemayr with that of Horiguchi is that doing so would provide a band saw manufacturing method where the cutting by the laser and the machining by the grinding tool could happen simultaneously, thus shortening the processing time (Ponemayr, page 8, lines 19-21).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the polishing treatment taught by Horiguchi by using instead the mechanically machining treatment taught by Ponemayr for the purpose of simultaneously cutting and polishing, which would shorten the processing time for manufacturing.
Horiguichi in view of Ponemayr does not explicitly disclose a heat treatment apparatus arranged to harden a formed strip material by heat treating the formed strip material to thereby form a hardened strip material, wherein the hardened strip material has a greater hardness as compared to the formed strip material.
		However, in the same field of endeavor of manufacturing cutting tools using lasers, Pott teaches a formed strip material (“Production of a compass saw or strip saw blade comprises forming a blank made from a hardened strip material and cutting out the blank using a laser beam,” title); heat treating the formed strip material (“pre-hardened and straightened blank,” para 0005, page 2, line 7; the German word used is “vorgehärteter,” which can also mean pre-cured, last sentence of para 0005 in the foreign version).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the method for manufacturing a cutting tool taught by Horiguchi/ Ponemayr, to include providing a pre-cured strip material, in view of the teachings of Pott, because by pre-hardening the strip material, follow-on hardening steps required after the blank has been formed are not necessary, to include blanks made of a bimetal material, for the advantage of increasing efficiency in the generic method of manufacturing blades (Pott, para 0003; para 0005, lines 49-58, page 2).
Horiguichi in view of Ponemayr and Pott does not explicitly disclose a heat treatment apparatus arranged to harden a formed strip material by heat treating the formed strip material to thereby form a hardened strip material, wherein the hardened strip material has a greater hardness as compared to the formed strip material (although Horiguichi teaches preheating the body material, Horiguichi does not explicitly disclose preheating the tooth material; although Pott teaches pre-curing the strip material where the strip material is “hardened,” Pott does not explicitly disclose where after being hardened, the strip material has a hardness greater than prior to the curing of the strip material).
However, in the same field of endeavor of manufacturing cutting tools, Lee teaches a heat treatment apparatus (“a tempering system and apparatus for use in the heat treatment of metal materials and in particular elongate strip metal of the type used in for example band saw blades,” page 3, lines 2-5) arranged to harden a formed strip material by heat treating the formed strip material to thereby form a hardened strip material (page 4, lines 8-26 describes multiple “heating zones” through which the strip material is passed in order to cause “hardening”), wherein the hardened strip material has a greater hardness as compared to the formed strip material (“the present invention provides a method of heat treating elongate strip metal, so as to increase its hardness,” page 6, lines 10-12).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the method for manufacturing a cutting tool taught by Horiguchi/ Ponemayr/ Pott, to include heating a metallic strip in order to harden the strip, in view of the teachings of Lee, because it is known in the art that heating a material causes it to harden (Lee teaches that a conventional method is known for hardening materials on page 1, lines 6-14 and Lee teaches another method of using “shorter cycles” to harden strip materials using heating on page 2, lines 5-14).
	Regarding claim 21, Horiguchi teaches wherein any one or more of: (a) the laser cutting apparatus (“since the focused laser beam is applied to the band saw blade base 11 to perform the cutting process by fusing, the irradiation position of the laser beam is controlled,” page 5, lines 37-38) is arranged to control the extent of the heat-affected portion (“the band saw blade base can be locally melt-cut while suppressing the expansion of the width of the thermosetting layer due to the irradiation of the heat cutting beam,” page 2, lines 22-23); (b) the laser cutting apparatus is controlled to restrict the heat-affected portion by controlling the beam power or focus of a laser beam used to cut the hardened strip material, or the rate of relative movement between the hardened strip material and the laser beam, or both; (c) the laser cutting apparatus is arranged to produce a heat-affected portion extending less than 0.3 mm into the hardened strip material; (d) the laser cutting apparatus comprises a pulsed fiber laser (“semiconductor laser oscillator,” page 5, line 10); or (e) (i) the formed strip material comprises a bi-metal strip material (“mainly a metal work material,” page 1, line 31) having a first metal (“tooth material 9 is for example, high-speed steel,” page 5, line 1)  or alloy and a second metal (“body material 7 is, for example, spring steel,” page 4, line 38) or alloy, and wherein the first metal or alloy is harder than the second metal or alloy (“a tooth material having a hardness higher than that of the body material,” abstract), and wherein the plurality of teeth is formed in the first metal or alloy (“the tooth material 9 is, for example, high-speed steel, and constitutes the tooth tips 3a of the large number of teeth 3 in the tooth group,” page 5, line 1), or (ii) the formed strip material comprises a single, non-composite alloy or metal.
	Regarding claim 27, Horiguchi teaches further comprising a tooth setting apparatus (“high-pressure inert gas is jetted from the nozzle of the laser processing head to the body material,” page 6, lines 35-36) arranged to set at least one tooth of the plurality of teeth (“since the band saw blade base 11 can be locally blown…the angle of the addendum portion 3a with respect to the side surface of the tooth can be made substantially right angle,” page 6, lines 18-20) and optionally one or both of:(a) the tooth setting apparatus is arranged to set the at least one tooth following the mechanical machining by the mechanical machining apparatus; or (b) the tooth setting apparatus is arranged to set the angle of the teeth such that the angle varies along the length of the hardened strip material (“fig. 5 has different tooth shapes (tip angles θ),” page 5, line 32; fig. 5 is shown on page 7 of this office action).
Regarding claim 30, Horiguchi teaches the invention as described above as well as providing relative conveying movement (“the fusing speed (in other words, the moving speed of the laser processing head with respect to the saw blade base 11) is 1000 mm/min,” page 5, lines 12-13) between the hardened strip material (body material and a tooth material,” abstract) and the laser cutting apparatus (“laser oscillator,” page 5, lines 9-14).  Horiguchi does not explicitly disclose a conveying mechanism arranged to provide relative conveying movement between the hardened strip material and the mechanical machining apparatus such that the hardened strip material is conveyed through both the laser cutting apparatus and the mechanical machining apparatus and optionally one or both of:(a) the conveying mechanism is arranged to convey the strip material through both the laser cutting apparatus and the mechanical machining apparatus; (b) the toothed blade production line further comprises a feeder mechanism for feeding the formed strip material from a spool, or coil, toward the laser cutting apparatus.
In the same field of endeavor as saw blade manufacturing, Ponemayr teaches a conveying mechanism (rollers 120 in fig. 9) arranged to provide relative conveying movement between the hardened strip material and the mechanical machining apparatus (in fig. 7a, Ponemayr teaches linear movement 102 of the mechanical machining tool 100 along the tooth and described, page 8, line 39), such that the hardened strip material is conveyed through both the laser cutting apparatus and the mechanical machining apparatus (Applicant discloses moving “through” a production line, page 16, line 2 of the Specification; similarly, Ponemayr teaches movement “through the cutting material section (36),” page 1, line 27, which includes the machining tool 100 and the laser 110, page 7, lines 7-12.  The advantage of combining the teachings of Ponemayr with that of Horiguchi is that using a tool 100 that traverses in a linear manner along the tooth edge would provide a band saw manufacturing method where the cutting by the laser and the machining by the grinding tool could happen simultaneously as the material is processed through a combined cutting material section, thus shortening the processing time (Ponemayr, page 8, lines 19-21).  Ponemayr does not explicitly disclose that the toothed blade production line further comprises a feeder mechanism for feeding the formed strip material from a spool, or coil, toward the laser cutting apparatus.
In the same field of endeavor as saw blade manufacturing, Pott teaches that the toothed blade production line (“method for producing a stitch or saber saw blade,” abstract) further comprises a feeder mechanism (“the strip can be removed from a coil,” page 1, line 33) for feeding the formed strip material from a spool, or coil, (“the strip (1) is stored on a coil,” page 3, line 6) toward the laser cutting apparatus (“cutting laser,” page 2, line 35).  The advantage of combining the teachings of Pott with that of Ponemayr is that the strip can be unrolled from the coil, which allows the laser cutting device to easily adjust the changing of lengths for the different saw blades that are manufactured until finished (Potts, page 2, lines 16-21), thus shortening the processing time (Ponemayr, page 8, lines 19-21).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the manufacturing method taught by Horiguchi, to include a conveying mechanism that includes relative movement between the mechanical machining apparatus and the strip material, as taught by Ponemayr, and to also include a coil for feeding the strip material to the laser cutting apparatus, as taught by Pott, in order to easily adjust the changing of lengths for different saw blade and to shorten the required processing time.
	Regarding claim 33, Horiguchi teaches the invention as described above but does not explicitly disclose wherein one or both of: (a) the toothed blade production line further comprises a dividing apparatus arranged to divide the hardened strip material into multiple toothed blade lengths after removal at least part of the heat-affected portion; or (b) the hardened strip material comprises a length from which multiple toothed blades can be produced.
In the same field of endeavor of saw blade manufacturing, Ponemayr teaches wherein the hardened strip material comprises a length from which multiple toothed blades can be produced (“two subbands can be compensated and two saw bands or saw blades can be machined simultaneously with just one tool,” page 6, lines 19-20).  The advantage of combining the teachings of Ponemayr with that of Horiguchi is that doing so would produce hardly any waste material due to the complimentary positions of the two bands or blades (Ponemayr, page 4, line 12).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the manufacturing method taught by Horiguchi by dividing the strip material into two complimentary two bands that are cut, as taught by Ponemayr, for the purpose of reducing waste.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi, in view of Ponemayr, Pott, and Lee as applied to claims 1 and 3 above and further in view of Nakamae et al. (US-20140054275-A1), hereinafter Nakamae.
Regarding claim 5, Horiguchi and Ponemayr teach the invention as described above but do not explicitly disclose wherein the laser cutting is controlled by setting the rate of relative movement between the hardened strip material and the laser beam used to cut the hardened strip material.
However, in the same field of endeavor of manufacturing cutting tools, Nakamae teaches that it is known in the art (see fig. 1 below) wherein the laser cutting (polarized laser beams L1) is controlled by setting the rate of relative movement between the hardened strip material and the laser beam used to cut the hardened strip material (“a relative positional relationship between the focal point of the laser beam in the thickness direction of the cutting tool material W (the vertical direction in FIG. 1) and the cutting tool material 3 can be adjusted by moving the cutting tool material W parallel to the Z-axis direction,” paragraph 0075).  The advantage of combining the teachings of Nakamae with that of Horiguchi is that doing so would produce a uniform smooth cut on the surface of the cutting tool (Nakamae, paragraphs 0009 and 0010).
Based on the teachings of Nakamae, it is known in the field of manufacturing cutting tools to control the rate of relative movement between a laser apparatus and cutting tool material.  Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to control the laser cutting as taught by Horiguchi to incorporate the teachings of Nakamae by controlling the scanning direction of the laser beam such that the relative movement between the strip material and the laser produced a uniformly smooth cut on the surface of the cutting tool.
Fig. 1, Nakamae

    PNG
    media_image8.png
    282
    459
    media_image8.png
    Greyscale

Regarding claim 13, Horiguchi teaches the invention as described above as well as providing relative conveying movement between the hardened strip material (“body material and a tooth material,” abstract) and a laser cutting apparatus (“laser oscillator,” page 5, lines 9-14) in which the laser cutting occurs (“the fusing speed (in other words, the moving speed of the laser processing head with respect to the saw blade base 11) is 1000 mm/min,” page 5, lines 12-13).  Horiguchi does not explicitly disclose providing relative conveying movement between the strip and a mechanical machining apparatus in which the mechanical machining occurs, such that the hardened strip material is conveyed through both the laser cutting apparatus and the mechanical machining apparatus, and that the relative conveying movement rate is between 0.5 m/min and 5 m/min.
In the same field of endeavor of saw blade manufacturing, Ponemayr teaches providing relative conveying movement between the strip and a mechanical machining apparatus in which the mechanical machining occurs (in fig. 7a, Ponemayr teaches linear movement 102 of the mechanical machining tool 100 along the tooth and described, page 8, line 39) such that the hardened strip material is conveyed through both the laser cutting apparatus and the mechanical machining apparatus (Applicant discloses moving “through” a production line, page 16, line 2 of the Specification; similarly, Ponemayr teaches movement “through the cutting material section (36),” page 1, line 27, which includes the machining tool 100 and the laser 110, page 7, lines 7-12).  The advantage of combining the teachings of Ponemayr with that of Horiguchi is that using a tool 100 that traverses in a linear manner along the tooth edge would provide a band saw manufacturing method where the cutting by the laser and the machining by the grinding tool could happen simultaneously as the material is processed through a combined cutting material section 36, thus shortening the processing time (Ponemayr, page 8, lines 19-21).  Ponemayr does not explicitly disclose that the relative conveying movement rate is between 0.5 m/min and 5 m/min.
However, in the same field of endeavor of manufacturing cutting tools, Nakamae teaches that the relative conveying movement rate is between 0.5 m/min and 5 m/min (“a range of 0.001 to 50 mm/sec,” paragraph 0079; this is equivalent to a range of .000006 to 3 m/min).  The advantage of combining the teachings of Nakamae with that of Horiguchi is that a scanning speed in a range of .001 to 50 mm/sec is known to be preferred when using a laser beam in square shape (Nakamae, paragraph 0079).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the manufacturing method taught by Horiguchi by moving the mechanical machining tool relative to the strip material, as taught by Ponemayr, and to use a scanning speed in a range of .001 to 50 mm/sec for the purpose of shortening the processing time  when using a preferred scanning speed for a laser beam that radiates in a square-shaped path on the strip material and since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I).
Fig. 7a, Ponemayr

    PNG
    media_image9.png
    326
    1070
    media_image9.png
    Greyscale

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi, in view of Ponemayr, Pott, and Lee as applied to claim 1 above, and further in view of Gang et al. (CN-102000884-A, referencing foreign version for drawings and provided English translation for written disclosure), hereinafter Gang.
Horiguchi and Ponemayr teach the invention as described above but do not explicitly disclose wherein the heat-affected portion extends less than 0.3 mm into the hardened strip material.
In the same field of endeavor as saw blade manufacturing (“laser cutting,” page 2, line 51; “bimetallic composite steel band,” page 3, line 75), Gang teaches wherein the heat-affected portion (“the described heat treatment portion respectively formed sharp crown, page 5, lines 135-136) extends less than 0.3 mm (“crown forms the circular arc of 0.02mm-0.1mm,” page 4, lines 128-129) into the hardened strip material (“crown” or the portion that is heat affected during the formation of the sawtooth is described on page 2, lines 44-46, where a goal of Li’s invention is to prevent a “overheated” crown).  The advantage of combining the teachings of Gang with that of Horiguchi is that a burr or rough edge can form when the heat affected portion is overheated (Li, page 2, lines 41-42).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the manufacturing method taught by Horiguchi by reducing the heat affected portion (referred to by Horiguchi as the “thermosetting layer”) during laser cutting to less than .3 mm, as taught by Gang, for the purpose of preventing a burr or rough edge from forming in the heat affected portion when it is overheated.
	Response to Argument
Applicant's arguments filed 20 December 2021 have been fully considered but are moot because the arguments do not apply to the new rejections of Horiguchi and Ponemayr combined with Pott and Lee.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        1/31/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761